DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24-29 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yahiaoui et al (U.S. Patent Application Publication 2005/0245158 A1).
             Regarding claim 21, Yahiaoui et al (see the entire document, in particular, paragraphs [0003], [0005], [0035], [0037], [0038] and [0043]; Figure 1) teaches a process of making a crimped fiber (see paragraph [0035] (methods for producing crimpable, bi-component, side-by-side substantially continuous fibers and causing them to crimp in an unrestrained environment) of Yahiaoui et al), including the steps of (i) forming a continuous bi-component fiber including a first polymer component and a second polymer component in a side-by-side configuration, the first polymer component is selected from a first polyolefin, a first polyethylene terephthalate, a first poly-lactic acid, and any combination thereof, and the second polymer component is selected from a second polyolefin, a second polyethylene terephthalate, a second poly-lactic acid, and any combination thereof, wherein the continuous bi-component fiber has a ribbon-shaped cross-section (see paragraphs [0003] (bi-component, side-by-side fibers; the first component is a first polyolefin, the second component is a second polyolefin), [0035] (two polymers A and B are spun to form bi-component, side-by-side polymer filaments) and [0038] (fibers may have a ribbon cross-section); Figure 1 of Yahiaoui et al); and (ii) activating the continuous bi-component fiber to initiate self-crimping of the continuous bi-component fiber and to form the crimped fiber (see paragraphs [0037] (the fibers are passed out of the first heating zone and allowed to cool; the below wire exhaust 29 may be removed so as to not disrupt crimping) and [0043] (the shrinkage induces a force on one side of the side-by-side fiber that allows it to crimp) of Yahiaoui et al).
             Regarding claim 22, see paragraphs [0037] (the fibers are passed out of the first heating zone and allowed to cool; the below wire exhaust 29 may be removed so as to not disrupt crimping) and [0043] (the shrinkage induces a force on one side of the side-by-side fiber that allows it to crimp) of Yahiaoui et al.
             Regarding claim 24, see paragraph [0035] (fibers 24 are deposited on a moving forming wire or surface 27) and Figure 1 of Yahiaoui et al.
             Regarding claims 25 and 26, see paragraph [00005] (the melting point of polyethylene is about 115 - 135°C, the melting point of polypropylene is about 130 - 170°C) of Yahiaoui et al.
             Regarding claim 27, see paragraph [0043] (the shrinkage induces a force on one side of the side-by-side fiber that allows it to crimp) of Yahiaoui et al.
             Regarding claim 28, see paragraph [0003] (bi-component, side-by-side fibers; the first component is a first polyolefin, the second component is a second polyolefin) of Yahiaoui et al.
             Regarding claim 29, see paragraph [0005] (one component is polyethylene, one component is polypropylene) of Yahiaoui et al.
             Regarding claim 34, see paragraph [0038] (fibers may have a ribbon cross-section) of Yahiaoui et al. 
Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nadkarni (U.S. Patent Application Publication 2004/0013877 A1).
              Regarding claim 21, Nadkarni (see the entire document, in particular, paragraphs [0003], [0025], [0027], [0029] and [0045]; Figure 1) teaches a process of making a crimped fiber (see paragraph [0003] (methods for producing self-crimping fibers) of Nadkarni), including the steps of (i) forming a continuous bi-component fiber including a first polymer component and a second polymer component in a side-by-side configuration, the first polymer component is selected from a first polyolefin, a first polyethylene terephthalate, a first poly-lactic acid, and any combination thereof, and the second polymer component is selected from a second polyolefin, a second polyethylene terephthalate, a second poly-lactic acid, and any combination thereof, wherein the continuous bi-component fiber has a ribbon-shaped cross-section (see paragraphs [0027] (polymer A, polymer B, form side-by-side bi-component fibers of a chosen cross-section; first polymer is PET, second polymer is PET, polymers have different viscosities) and [0035] (ribbon-shaped fibers); Figure 1 of Nadkarni); and (ii) activating the continuous bi-component fiber to initiate self-crimping of the continuous bi-component fiber and to form the crimped fiber (see paragraphs [0025] (self-crimping refers to spontaneous crimping of the fiber upon being subjected to strain and/or heat) and [0045] (the fiber is drawn and a certain level of crimping is induced) of Nadkarni).
             Regarding claims 22 and 23, see paragraphs [0025] (self-crimping refers to spontaneous crimping of the fiber upon being subjected to strain and/or heat) and [0045] (the fiber is drawn and a certain level of crimping is induced) of Nadkarni.
             Regarding claim 24, see paragraph [0029] (after drawing, the fibers may be processed to form a non-woven fabric) of Nadkarni.
Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Midkiff et al (U.S. Patent Application Publication 2003/0045192 A1).
             Regarding claim 36, Midkiff et al (see the entire document, in particular, paragraphs [0019], [0025], [0053], [0057], [0067] and [0071]; Figure 6) teaches a process of making a spun-bond non-woven (see paragraph [0019] (bi-component, spun-bond web forming process to produce a non-woven layer) and Figure 1 of Midkiff et al), including the steps of (i) forming a plurality of continuous bi-component fibers including a first polymer component and a second polymer component in a side-by-side configuration by a spun-bond process; wherein the plurality of continuous bi-component fiber has a ribbon-shaped cross-section (see paragraphs [0025] (the configuration of the conjugate fiber may be a side-by-side arrangement), [0053] (a pair of extruders for supplying extruded polymer components to a bi-component spinneret) and [0071] (cross-sectional shapes of the conjugate fibers includes rectangular (i.e., ribbon)); Figure 6 of Midkiff et al); (ii) activating the plurality of continuous bi-component fibers to initiate self-crimping of the plurality of continuous bi-component fibers to provide a plurality of continuous bi-component crimped fibers prior to formation of a spun-bond web (see paragraph [0067] (activating the latent helical crimp of the continuous filaments before the filaments are formed into a web) of Midkiff et al); and (iii) consolidating the spun-bond web of the plurality of continuous bi-component crimped fibers (see paragraph [0057] (the unbonded web may then be bonded in a bonder) and Figure 6 of Midkiff et al).
             Regarding claim 37, see paragraph [0067] (contacting the fibers with heated air) and Figure 6 of Midkiff et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui et al (U.S. Patent Application Publication 2005/0245158 A1) as applied to claims 21, 22, 24-29 and 34 above, and further in view of Jog (U.S. Patent Application Publication 2015/0133018 A1).
             Regarding claim 33, Yahiaoui et al does not teach (1) a continuous bi-component fiber having an aspect ratio of 3.5 :1 or greater. Jog (see the entire document, in particular, paragraphs [0025], [0029] and [0039]) teaches a continuous bi-component fiber (see paragraphs [0025] (bi-component, side-by-side fibers) and [0039] (self-crimping, side-by-side fibers) of Jog), wherein a continuous bi-component fiber has an aspect ratio of 3.5 :1 or greater (see paragraph [0029] (aspect of 10:1 to 100:1) of Jog), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a continuous bi-component fiber having an aspect ratio of 3.5:1 or greater in the process of Yahiaoui et al in view of Jog in order to provide a continuous bi-component fiber for a desired application (see paragraph [0029] of Jog).
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui et al (U.S. Patent Application Publication 2005/0245158 A1) as applied to claims 21, 22, 24-29 and 34 above, and further in view of Dugan et al (U.S. Patent Application Publication 2006/0159918 A1).
             Regarding claim 35, Yahiaoui et al does not teach (1) that the crimped fiber has a helix-shaped configuration that rotates around an interface between the first component and the second component. Dugan et al (see the entire document, in particular, paragraphs [0013], [0055] and [0077]) teaches a process of making a crimped fiber (see paragraphs [0055] (spun-bond) and [0077] (self-crimping, bi-component, side-by-side fiber) of Dugan et al), wherein the crimped fiber has a helix-shaped configuration that rotates around an interface between the first component and the second component (see paragraph [0077] (fiber will helically contract upon application of heat) of Dugan et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crimped fiber that has a helix-shaped configuration that rotates around an interface between the first component and the second component in the process of Yahiaoui et al in view of Dugan et al in order to prevent undesirable stress to the fiber (see paragraph [0013] of Dugan et al).
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Midkiff et al (U.S. Patent Application Publication 2003/0045192 A1) as applied to claims 36 and 37 above, and further in view of Jog (U.S. Patent Application Publication 2015/0133018 A1) and Dugan et al (U.S. Patent Application Publication 2006/0159918 A1).
             Regarding claim 40, Midkiff et al does not teach (1) a continuous bi-component fiber having an aspect ratio of 3.5 :1 or greater, or (2) that the crimped fiber has a helix-shaped configuration that rotates around an interface between the first component and the second component. Jog (see the entire document, in particular, paragraphs [0025], [0029] and [0039]) teaches a continuous bi-component fiber (see paragraphs [0025] (bi-component, side-by-side fibers) and [0039] (self-crimping, side-by-side fibers) of Jog), wherein a continuous bi-component fiber has an aspect ratio of 3.5 :1 or greater (see paragraph [0029] (aspect of 10:1 to 100:1) of Jog), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a continuous bi-component fiber having an aspect ratio of 3.5:1 or greater in the process of Midkiff et al in view of Jog in order to provide a continuous bi-component fiber for a desired application (see paragraph [0029] of Jog). Dugan et al (see the entire document, in particular, paragraphs [0013], [0055] and [0077]) teaches a process of making a crimped fiber (see paragraphs [0055] (spun-bond) and [0077] (self-crimping, bi-component, side-by-side fiber) of Dugan et al), wherein the crimped fiber has a helix-shaped configuration that rotates around an interface between the first component and the second component (see paragraph [0077] (fiber will helically contract upon application of heat) of Dugan et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crimped fiber that has a helix-shaped configuration that rotates around an interface between the first component and the second component in the process of Midkiff et al in view of Dugan et al in order to prevent undesirable stress to the fiber (see paragraph [0013] of Dugan et al).  
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-10 of the reply, filed on 12 August 2022, with respect to the rejection(s) of claim(s) 21-37 and 40 under 35 U.S.C. 102(a)(1), 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly-cited references to Yahiaoui et al (U.S. Patent Application Publication 2005/0245158 A1), Nadkarni (U.S. Patent Application Publication 2004/0013877 A1) and Midkiff et al (U.S. Patent Application Publication 2003/0045192 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742